Citation Nr: 1708765	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  16-14 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel







INTRODUCTION

The appellant served on active duty in the Navy from September 1958 to September 1960.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied entitlement to service connection for bilateral hearing loss.  The appellant timely filed a Notice of Disagreement (NOD) in August 2015.  The RO issued a Statement of the Case (SOC) in March 2016.  The appellant then timely filed a VA Form 9 in April 2016.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).


FINDING OF FACT

The evidence is in equipoise as to whether the appellant's current bilateral hearing loss is causally related to noise exposure during his active service.


CONCLUSION OF LAW

Affording the appellant the benefit of the doubt, bilateral hearing loss was incurred during active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b) (1).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In light of the favorable decision below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error.

II.  Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty from active military, naval, or air service.  38 U.S.C.A. § 1110.  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94%.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

III.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

IV.  Entitlement to Service Connection for Bilateral Hearing Loss

The appellant's service treatment records show that his hearing was tested via whisper testing in July 1957 for his Naval Reserve enlistment physical, September 1958 for active duty, August 1960 for release from active duty, and January 1962 for drill pay status.  These reports only contain the results of whispered voice testing, which provides only a limited indication of hearing acuity, and is insufficient to rule in or out hearing impairment.  See 38 C.F.R. § 3.385.  No hearing problems were noted on entry.

The appellant contends that his current hearing loss disability was the result of his naval service.  He specifically contends in his July 2015 VA medical examination and in his April 2016 VA Form 9 that he developed hearing loss from noise exposure flying in a C-130 aircraft and from his exposure to gunfire.  The appellant stated in his August 2015 NOD that he has "had hearing loss since the military."  The appellant's hazardous noise exposure is conceded.

The appellant denies significant noise exposure after service.  In his July 2015 VA medical examination, the appellant reported that he worked as a warehouseman for 1.6 years, a district sales manager for 40 years, and a seasonal trophy engraver.

The record clearly establishes that the appellant has a current hearing loss disability in accordance with VA regulations.  See October 2014 examination.

The appellant was tested for hearing loss by a private physician in October 2014.  The audiological testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
60
75
75
LEFT
50
50
65
70
70

Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 70 percent in the right ear and 72 percent in the left ear.  The diagnoses were bilateral sensorineural hearing loss and tinnitus.

After examining the appellant and reviewing the claims file, the physician stated that it was at least as likely as not that the appellant's hearing loss was caused by or a result of an event in military service.  However, the examiner provided no rationale as to why this was the case.

The physician also opined that it was at least as likely as not that 1) the appellant's tinnitus was a symptom of the appellant's hearing loss; and 2) the appellant's tinnitus was caused by or a result of military noise exposure because the appellant flew in transport planes and was exposed to gunfire.

In July 2015, the appellant underwent a VA contracted audiology examination at which he reported a history of military noise exposure and denied significant noise exposure following military service, as discussed above.  Audiological testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
60
80
80
LEFT
40
45
65
75
75

Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 84 percent in the right ear and 96% in the left ear.  The diagnoses were bilateral sensorineural hearing loss and tinnitus.

After examining the appellant and reviewing the claims file, the examiner stated that it was less likely than not that the appellant's hearing loss was caused by or a result of service because 1) the appellant's military occupation specialty of yeoman indicated a low probability of noise exposure; and 2) there is no medical evidence between 1960 and 2013 regarding hearing loss.

However, this opinion is internally inconsistent because, although the examiner stated that the appellant had a low probability of noise exposure regarding hearing loss, the examiner also stated that the appellant's tinnitus was at least as likely as not caused by or a result of military noise exposure because the appellant was exposed to noise while flying in a C-130 aircraft.

There is no dispute that the appellant has a current diagnosis of bilateral sensorineural hearing loss.  The appellant is competent to report his exposure to loud noises during his naval service.  The Board finds the appellant's statements to be credible.

Both medical opinions of record exhibit some deficiencies.  The October 2014 medical opinion provides no rationale for the conclusion that it was at least as likely as not that the appellant's hearing loss was caused by or a result of an event in military service.  The July 2015 medical opinion's rationale does not address the appellant's in-service noise exposure with respect to his bilateral hearing loss, though the noise exposure is discussed in connection with tinnitus elsewhere in that same opinion.
Due to these deficiencies, the Board gives less, but equal, weight to both medical opinions.  In weighing these medical opinions, in conjunction with the appellant's competent and credible lay statement that he has experienced hearing loss since his naval service, the evidence is in relative equipoise as to whether the appellant's current bilateral hearing loss is due to military noise exposure.  As set forth above, under the benefit-of-the-doubt rule, for the appellant to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Given the evidence set forth above, such a conclusion certainly cannot be made in this case.  Under these circumstances, the record is sufficient to award service connection for bilateral hearing loss.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


